Citation Nr: 1003439	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-20 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to an initial compensable rating for anemia 
and leucopenia.

2.  Entitlement to an increased rating for service connected 
discoid lupus erythematosus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1978 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  It has previously been the subject of January 2007 and 
August 2008 remands by the Board for additional notice and 
development.  

The Board finds that additional action is necessary.  First, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a Total Rating for Compensation Based 
on Individual Unemployability (TDIU) is an element of all 
claims for an increased rating.  Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  The question of entitlement to a TDIU is 
raised by the Veteran's August 2003 notice of disagreement 
(NOD) in this case.  Second, the record before the Board 
contains a NOD, received by the RO on June 30, 2009, 
expressing disagreement with a May 21, 2009 RO decision 
denying an increased rating for discoid lupus erythematosus.  
Neither the May 21, 2009 rating decision nor a statement of 
the case in response to the NOD is associated with the record 
now before the Board.  These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran is not shown to presently have aplastic 
anemia.

2.  The Veteran's leucopenia and anemia disorders have not 
been manifested by hemoglobin level of less than 10; and were 
characterized as mild and stable.




CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected anemia and leucopenia have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.117, Diagnostic Codes 7700, 7716 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and regulations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In a July 2003 decision, the RO granted service connection 
for anemia as secondary to discoid lupus erythematosus and 
assigned a noncompensable rating pursuant to Diagnostic Code 
7716.  38 C.F.R. § 4.117, Diagnostic Code 7716.  In April 
2004, the RO also granted service connection for leucopenia 
(neutropenia) as secondary to discoid lupus erythematosus.  
Since anemia and neutropenia were both blood disorders, the 
RO evaluated both disorders under Diagnostic Code 7700.  

Diagnostic Code 7700 provides ratings for hypochromic-
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia. Anemia with hemoglobin 10gm/100 ml or 
less, asymptomatic, is rated noncompensably (0 percent) 
disabling.  Anemia with hemoglobin 10gm/100ml or less with 
findings such as weakness, easy fatigability or headaches, is 
rated 10 percent disabling. Anemia with hemoglobin 8gm/100ml 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath, is rated 
30 percent disabling.  Anemia with hemoglobin 7gm/100ml or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months), is rated 70 
percent disabling. Anemia with hemoglobin 5gm/100ml or less, 
with findings such as high output congestive heart failure or 
dyspnea at rest, is rated 100 percent disabling.  A Note to 
Diagnostic Code 7700 provides that complications of 
pernicious anemia, such as dementia or peripheral neuropathy, 
are to be rated separately.  38 C.F.R. § 4.117.

Diagnostic Code 7716 provides ratings for aplastic anemia.  
Aplastic anemia requiring continuous medication for control 
is rated 10 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once per year 
but less than once every three months, or; infections 
recurring at least once per year but less than once every 
three months, is rated 30 percent disabling.  Aplastic anemia 
requiring transfusion of platelets or red cells at least once 
every three months, or; infections recurring at least once 
every three months, is rated 60 percent disabling. Aplastic 
anemia requiring bone marrow transplant, or; requiring 
transfusion of platelets or red cells at least once every six 
weeks, or; infections recurring at least once every six 
weeks, is rated 100 percent disabling. 38 C.F.R. § 4.117.

Evidence 

The Veteran was afforded an April 2003 VA rheumatology 
examination.  He complained about joint pains.  Following 
physical examination, the VA physician determined that the 
Veteran had discoid lupus with arthralgias and mild episodic 
leucopenia.  He noted that the leucopenia may be secondary to 
Plaquenil for lupus treatment, but there were number of 
potential causes for the Veteran's mild anemia.  

VA treatment notes from 2003 to 2008 reflect rheumatology 
treatment.  Laboratory test results dated November 2004 
revealed that the Veteran had hemoglobin (Hgb) levels of 13.4 
grams per deciliter (g/dL) within an expected range of 13.9 
to 16.3g/dL.  Another VA treatment note from November 2004 
showed that five separate readings of the Veteran's Hgb 
levels ranged from 14.70 to 13.40 g/dL.  Hgb readings in 
October 2005 and April 2006 reflected similar findings.  In a 
subsequent VA treatment note, from July 2008, the VA 
physician described the Veteran's anemia as "mild" and 
"stable."  However, he noted a history of leucopenia 
secondary to Plaquenil.  

The Veteran was reexamined by VA in August 2007.  The VA 
examiner noted that the Veteran's Hgb readings from 2002 to 
2007 ranged from 12.4 to 14.6 g/dL.  He also observed that 
while the Veteran's anemia was initially thought to be 
related to Plaquenil, it was later determined to result from 
foliate deficiency.  The VA physician noted that the computer 
records showed noncompliance with the folic acid 
prescription, as the July 2007 scheduled refilled expired.  
The Veteran presently denied having fatigability or weakness, 
but affirmed having headaches that resolved with Excedrin.  
Findings from physical examination were within normal limits 
and the Veteran's Hgb level was 13.  The physician determined 
that the Veteran had leucopenia and commented that it was 
more likely related to chronic alcohol use and foliate 
deficiency.  She also opined that the headaches were likely 
related to tension or alcohol withdrawal.    

Analysis

The Veteran is in receipt of service connection for 
leucopenia and anemia as secondary to discoid lupus.  The 
present medical records list several etiologies for the 
Veteran's leucopenia and anemia disorders.  The August 2007 
VA examination report attributed the Veteran's anemia and 
leucopenia to foliate deficiency and chronic alcohol use.  
Initially, the Veteran's leucopenia was thought to be caused 
by Plaquenil medication for lupus treatment.  See April 2003 
VA examination report.  However, it persisted after the 
Veteran discontinued Plaquenil and led to the determination 
that anemia and leucopenia resulted from foliate deficiency.  
See August 2007 VA examination report.  The VA physician 
explained that discoid lupus would not cause leucopenia 
because the Veteran only has skin disorders from discoid 
lupus, rather than the systemic lupus disorders.  The Board 
notes that July 2008 VA treatment notes related a history of 
leucopenia due to Plaquenil.  

The RO initially granted service connection for anemia 
secondary to discoid lupus pursuant to Diagnostic Code 7716.  
Diagnostic Code 7716 provides a 10 percent rating for 
aplastic anemia requiring continuous medication for control.  
38 C.F.R. § 4.117.  The medical records do not show that the 
Veteran has aplasia as part of his anemic disorder.  Thus, a 
compensable rating pursuant to Diagnostic Code 7716 is not 
warranted.  Id. 

Even assuming that the Veteran's leucopenia results from 
Plaquenil, the evidence does not support a compensable rating 
under Diagnostic Code 7700.  Diagnostic Code 7700 provides 
that hemoglobin 10gm/100 ml or less, asymptomatic, is rated 
noncompensably (0 percent) disabling.  Anemia with hemoglobin 
10gm/100ml or less with findings such as weakness, easy 
fatigability or headaches, is rated 10 percent disabling.  38 
C.F.R. § 4.117.  There are multiple hemoglobin readings 
throughout the record, but none of these readings showed that 
the Veteran had a hemoglobin level below 10.  See August 2007 
VA examination report reciting hemoglobin readings from 2002 
to 2007.  The Board finds that a compensable rating for 
anemia and leucopenia as secondary to service connected 
discoid lupus is not warranted.  38 C.F.R. § 4.117, 
Diagnostic Codes 7700, 7716.  

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability 
should be referred for assignment of an extraschedular 
rating.  The Board notes that the Veteran asserted he 
experienced difficulty maintaining employment due to his 
anemia disorders.  However, there is also no indication that 
this disability has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  Notably, the most recent medical records from July 
2008 refer to the Veteran's anemia as "mild" and "stable."  
In the absence of an unusual disability picture such as one 
involving marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 
23,353-23,356 (April 30, 2008) (concerning revisions to 38 
C.F.R. § 3.159).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2003, 
prior to the date of the issuance of the appealed July 2003 
rating decision.  The Board further notes that, in February 
2007, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
this letter was furnished after the issuance of the appealed 
rating decision, the appeal was subsequently readjudicated in 
a Supplemental Statement of the Case issued in January 2009.  
This course of corrective action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The Veteran also received October and December 2008 notice 
letters in compliance with the Court of Appeals for Veterans 
Claims (Court) decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  During the pendency of the appeal, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
vacated the Court's decision.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the issue of 
whether VA issued notice in compliance with the Court's 
decision in Vazquez-Flores is moot.  See id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the blood disorders 
described by the Veteran.  Additionally, the Veteran was 
afforded VA examinations in April 2003 and August 2007 that 
were fully adequate for the purposes of adjudication.  Both 
VA examinations reflect a review of the claims file by VA 
physicians, physical examinations, and discussion of 
conclusions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Compensable rating for service connected anemia and 
leucopenia is denied. 


REMAND

In the August 2003 notice of disagreement (NOD), the Veteran 
asserted that anemia and leucopenia prevented him from 
maintaining employment.  The Board referred this issue to the 
RO in the January 2007 and August 2008 Board remands.  Since 
then, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
has held that TDIU is an element of all claims for an 
increased rating.  The RO/AMC has not adjudicated the issue 
of entitlement to a TDIU, and the issue is therefore being 
remanded.  

As noted in the introduction, the record before the Board 
contains an NOD filed in June 2009 regarding a May 21, 2009 
RO decision denying an increased rating for discoid lupus 
erythematosus.  Neither the May 21, 2009 rating decision nor 
a statement of the case (SOC) in response to the June 2009 
NOD is contained in the record now before the Board; pursuant 
to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the 
Board must remand this matter for the issuance of an SOC with 
respect to the issue of an increased rating for discoid lupus 
erythematosus.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to 
a TDIU, after undertaking any development 
deemed necessary for this determination 
(e.g., a VA examination).

2.  If there is a May 21, 2009 RO decision 
denying an increased rating for discoid 
lupus erythematosus, issue a SOC 
addressing the issue of an increased 
rating for discoid lupus erythematosus in 
response to the NOD filed in June 2009.  
This issuance must include all pertinent 
regulations and an explanation of the 
Veteran's rights and responsibilities in 
perfecting an appeal for this issue. 

3.  After completion of the above, and any 
additional development of the evidence that 
deemed necessary, the RO/AMC should review 
the record, to include all evidence 
received since the January 2009 
Supplemental Statement of the Case and 
readjudicate the claims.  If any benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


